BY THE COURT
The plaintiff in error was charged with unlawful possession of intoxicating liquors for a third offense. At the conclusion of the trial in the Municipal Court, he was found guilty as charged in the affidavit and was sentenced. The judgment was affirmed by the Court of Common Pleas and error is prosecuted.
We are of opinion that the affidavit in this case is sufficient in substance and that in the absence of objection before trial the defects as to form cannot be taken advantage of. Defects in form or indefiniteness of statement must be taken advantage of before trial, or they are deemed to have been waived. Ciano v. State, 105 OS. 233. Bartlett v. State, 28 OS. 669, State v. Messenger, 63 OS. 398.
Judgment affirmed.
(Allread, Ferneding and Kunkle, JJ., concur).